DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/2022 with respect to adequate structure provided for the terms “lint disposal mechanism” and “rotationally operable mechanism” in each of the claims have been fully considered and are persuasive in part. Examiner agrees that claims 8 and 9 identify the lint disposal mechanism as a cyclonic separator, the term alone of which does include standard structure well known in the art and thus will not be interpreted under 35 USC 112(f). However, examiner finds no similar structure recited in each of the claims for the terms lint disposal mechanism or the rotationally operable mechanism so as to remove the terms from interpretation under 35 USC 112(f). Applicant is encouraged to point out the specific structure defining these terms in each of claims 1-7 and 10-20. 
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Sears (US 6,016,610) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin.
Applicant's arguments filed with respect to dependent claims now depending from allowable independent claims have been fully considered but they are not persuasive.  Please see the rejection of independent claims 1, 10 and 17. 

Claim Objections
Claims 13-16 are objected to because of the following informalities: the claims refer to the lint filter of claims 10-12  as alternately the rotating filter in claims 13 and 14 and the rotationally operable lint filter in claims 15 and 16. Applicant appears to be blending embodiments of lint filters (for instance 24 vs 146), and using inconsistent claim language for the same feature in a claim set. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US 6,016,610) in view of Shin (US 8,667,705).
As for claims 1 and 8, Sears discloses a laundry appliance comprising: a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a lint filter positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (68, fig. 4 and 42, fig. 2); a lint disposal mechanism that removes the entrapped lint particles from a surface of the lint filter to define removed lint (46, 18, cyclone and agitating object); and a holding compartment that receives the removed lint for disposal (26, fig. 1); wherein the lint disposal mechanism includes a cyclonic separator that operates to separate the entrapped lint particles from the lint filter and direct the removed lint to the holding compartment (18, 26, fig. 1).
As for claims 10 and 11, Sears discloses a laundry appliance comprising: a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a lint filter that is positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (68, fig. 4 and 42, fig. 2); and a holding compartment that receives the entrapped lint particles as removed lint via a lint disposal mechanism (26, fig. 1); wherein the lint filter includes a rotationally operable mechanism that operates the lint filter within the airflow path (46, fig. 1).
As for claim 17, Sears discloses a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a cyclonic lint filter that is positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (42, 18, fig. 2); and a holding compartment that receives the entrapped lint particles as removed lint via a lint disposal mechanism (26, fig. 4).
Sears discloses the claimed invention except for the holding compartment includes a compactor that operates within a compacting chamber to compact the removed lint to define lint pellets, wherein the compactor operates within the compacting chamber and in a linear direction toward a portion of the holding compartment to exert a compressive force that presses the removed lint into the lint pellets. Shin teaches wherein the holding compartment (72, figs. 8A and 8B, 6:60-62) includes a compactor that operates within a compacting chamber to compact the removed lint to define lint pellets (figs. 8A-8D), wherein the compactor operates within the compacting chamber and in a linear direction toward a portion of the holding compartment to exert a compressive force that presses the removed lint into the lint pellets (figs. 8A-8D, claim 2) in order to provide compressed lint so as to require less frequent disposal.  Sears would benefit equally from providing compressed lint so as to require less frequent disposal.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with wherein the holding compartment includes a compactor that operates within a compacting chamber to compact the removed lint to define lint pellets, wherein the compactor operates within the compacting chamber and in a linear direction toward a portion of the holding compartment to exert a compressive force that presses the removed lint into the lint pellets as taught by Shin in order to provide compressed lint so as to require less frequent disposal.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin as applied to claim 1.
Sears discloses wherein the removed lint falls by force of gravity to the holding compartment (fig. 4) and the claimed invention except for the lint filter includes a generally horizontal filter screen that collects particulate material on a bottom surface of the filter screen.  However, Sears does disclose a lint filter includes a generally horizontal filter screen that collects particulate material on a bottom surface of the generally horizontal filter screen (68, fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air filter as disclosed by Sears fig. 1 with the air filter as taught by Sears fig. 4 because orientation of the filter is a matter of design choice in which either orientation is affected by gravity.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin as applied to claim 2 and further in view of Schaub (US 2009/0158933).
Sears discloses the claimed invention except for the lint filter includes a selectively operable portion that operates within the airflow path to remove the entrapped lint particles; wherein the selectively operable portion includes a lint scraper.  Schaub teaches the lint filter includes a selectively operable portion that operates within the airflow path to remove the entrapped lint particles (5, [0042]); wherein the selectively operable portion includes a lint scraper (5, [0042]) in order to mechanically remove any remaining lint periodically.  Sears would benefit equally from mechanically removing any remaining lint periodically.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the lint filter includes a selectively operable portion that operates within the airflow path to remove the entrapped lint particles; wherein the selectively operable portion includes a lint scraper as taught by Schaub in order to mechanically remove any remaining lint periodically.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin as applied to claim 2 and further in view of Cartier (US 4,314,409).
Sears discloses the claimed invention except for the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets.  Cartier teaches the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets (62, fig. 5) in order to further compact the lint mass to effectively provide more storage in the same volume.  Sears would benefit equally from further compacting the lint mass to effectively provide more storage in the same volume.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets as taught by Cartier in order to further compact the lint mass to effectively provide more storage in the same volume.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin as applied to claim 6 and further in view of Cartier.
The combination of Sears and Schaub discloses or teaches the claimed invention except for the lint filter operates relative to the lint scraper and the lint scraper is substantially fixed relative to the airflow path.  Cartier teaches the lint filter operates relative to the lint scraper and the lint scraper is substantially fixed relative to the airflow path (52, 46, fig. 4) because it is a matter of design choice to achieve relative motion between two elements.  Sears discloses a moving scraper whereas the scraper of Schaub is fixed.  However, both separate lint from the filter equally well.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the scraper as disclosed by the combination of Sears and Schaub with the lint filter operates relative to the lint scraper and the lint scraper is substantially fixed relative to the airflow path as taught by Cartier because the substitution is obvious as a matter of design choice.
Claims 9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin as applied to claims 6, 11 and 17, and further in view of Ahn (US 2010/0146804).
Sears discloses the claimed invention except for the cyclonic separator includes a rotating filter that receives a helical flow of the process air and that rotates the rotating filter; wherein the rotating filter is positioned at a filter end of a cyclonic separator, and wherein the helical flow of the process air directs the removed lint to a particle outlet end of the cyclonic separator that is opposite the filter end; wherein rotation of the rotating filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotating filter, and wherein a slowed flow of air directs the removed lint to the outlet end of the cyclonic separator; wherein the rotating filter is a conical rotating filter that rotates about the rotational axis; wherein the rotating filter is positioned at a filter end of the cyclonic lint filter, and wherein the helical flow of the process air directs the removed lint to an outlet end of the cyclonic lint filter that is opposite the filter end; wherein rotation of the rotating filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotating filter, and wherein a slower flow of air directs the removed lint to the outlet end of the cyclonic lint filter.  Ahn teaches the cyclonic separator includes a rotating filter that receives a helical flow of the process air and that rotates the rotating filter [0086, 0088]; wherein the rotating filter is positioned at a filter end of a cyclonic separator (fig. 4, upper half of cyclone), and wherein the helical flow of the process air directs the removed lint to a particle outlet end of the cyclonic separator that is opposite the filter end (450, fig. 4, lower end); wherein rotation of the rotating filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotating filter (440, fig. 4), and wherein a slowed flow of air directs the removed lint to the outlet end of the cyclonic separator (450, fig. 4); wherein the rotationally operable lint filter is a conical rotating filter that rotates about the rotational axis (440, fig. 4); wherein the rotationally operable lint filter is positioned at a filter end of the cyclonic lint filter (fig. 4, upper half of cyclone), and wherein the helical flow of the process air directs the removed lint to an outlet end of the cyclonic lint filter that is opposite the filter end (450, fig. 4, lower end); wherein rotation of the rotationally operable lint filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotationally operable lint filter (420, 440, 460, fig. 4), and wherein a slower flow of air directs the removed lint to the outlet end of the cyclonic lint filter (450, fig. 4) in order to maximize the separation of the lint from the drying gas.  Sears would benefit equally from maximizing the separation of the lint from the drying gas.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the cyclonic separator includes a rotating filter that receives a helical flow of the process air and that rotates the rotating filter; wherein the rotationally operable lint filter is positioned at a filter end of a cyclonic separator, and wherein the helical flow of the process air directs the removed lint to a particle outlet end of the cyclonic separator that is opposite the filter end; wherein rotation of the rotationally operable lint filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotationally operable lint filter, and wherein a slowed flow of air directs the removed lint to the outlet end of the cyclonic separator; wherein the rotationally operable lint filter is a conical rotating filter that rotates about the rotational axis; wherein the rotationally operable lint filter is positioned at a filter end of the cyclonic lint filter, and wherein the helical flow of the process air directs the removed lint to an outlet end of the cyclonic lint filter that is opposite the filter end; wherein rotation of the rotationally operable lint filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotationally operable lint filter, and wherein a slower flow of air directs the removed lint to the outlet end of the cyclonic lint filter as taught by Ahn in order to maximize the separation of the lint from the drying gas.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Shin in view of Ahn as applied to claim 12 and further in view of Crouch (US 6,517,612).
The combination of Sears and Ahn discloses or teaches the claimed invention except for the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air.  Crouch teaches the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air (11:66-67) in order to increase airflow through the cyclone for increased particle separation from the drying air.  Sears would benefit equally from increasing airflow through the cyclone for increased particle separation from the drying air.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air as taught by Crouch in order to increase airflow through the cyclone for increased particle separation from the drying air.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762